On March 26,1998, the Defendant was sentenced to one hundred (100) years in the Montana State Prison on Count II; and to forty (40) years in the Montana State Prison on Count III. Count III is to be served consecutively with the sentence imposed in Count II. The Defendant is ineligible for parole and participation in any type of release program and may not be given any type of good time allowance for good behavior. Credit is given for 253 days served in the Flathead County Detention Center.
On November 5, 1998, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Julianne Hinchey. The state was represented by Ed Corrigan.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Chairman, Hon. Wm. Neis Swandal, Member, Hon. Jeffrey H. Langton and Member, Hon. Richard G. Phillips.
The Sentence Review Board wishes to thank Julianne Hinchey and Ed Corrigan for representing Mr. Lanham and the State in this matter.